DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13, and 15-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s submitted prior art of Fauconnet Aurelien (EP 3,409,629).
Fauconnet Aurelien discloses an image analytics for elevator maintenance that shows all the limitations recited in claims 1, and 16, including the feature of capturing a first video stream using a first video camera (See Fauconnet Aurelien’s Figure 2, component 210), the feature of extracting sequences from at least the first video stream; extracting features from the sequences (See Fauconnet Aurelien’s column 5, paragraph [0038], lines 4-5), the feature of analyzing, using a long short-term memory model, the sequence to determine whether the maintenance performed on the elevator system by the individual is performed correctly as specified in the present claims 1, and 16. (See the capability of providing to the user maintenance notification generated from a plurality of images as disclosed in Fauconnet Aurelien’s paragraph [0040], and further claim 1 of Fauconnet Aurelien).
With regard to claim 12, the feature of wherein the first video stream is a first person point of view as specified thereof would be present in Fauconnet Aurelien’s Figure 2, component 210.
With regard to claim 13, the feature of detecting data using a sensor in communication with a controller of the elevator system; and confirming whether the maintenance performed on the elevator system by the individual is performed correctly based on the data as specified thereof would be a present characteristic of the cited reference of Fauconnet Aurelien. (See column 6, paragraph [0040], shown in Fauconnet Aurelien, where it is disclosed the capability of providing maintenance information based on one or more pictures data generated by the camera).
With regard to claim 15, the feature of wherein the first camera is located in a wearable device as specified thereof would be present in the cited reference of Fauconnet Aurelien. (See column 6, paragraph [0040]).
Allowable Subject Matter
Claims 2-11, 14, and 17-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        May 17, 2022.